DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “Aspects of the invention provide a pet cleaning system” in line 1 should be deleted as implied and repeating information given in the title.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 3, 11, and 17 are objected to because of the following informalities:  “openings and” in lines 1-2 of each of claims 3, 11, and 17 should be amended to recite –opening, and--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an attachment means” in claims 1, 9, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification discloses in an embodiment that the “attachment means” includes a female fitting, such as a water hose connector, which female fitting may include a threaded connection. Spec. at paragraph [0029]. The Specification further discloses that the “attachment means” may further include a valve.” See id.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 11-13, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 11, and 17 each recite “at least one opening” in line 2, rendering the claims indefinite because it is unclear as to whether the “at least one opening” is of the previously recited “a set of openings,” or a distinct opening.
Re Claims 5, 13, and 19, Claim 5 recites “one side” in line 2, and claims 13 and 19 each recite “a long side” both in line 2, rendering the claims indefinite because it is unclear as to whether the “one side” and “a long side” each refer to the “one of the plurality of sides of the cavity” previously recited in each of claims 3, 13, and 17, or to distinct sides. As Applicant’s invention is best understood, “one side” and “a long side” will both be interpreted as further modifying the “one of the plurality of sides of the cavity,” rather than being a distinct side.
Re Claims 12 and 18, it is unclear as to whether “an opening” in line 1 of each claim refers to the same or a distinct opening as the “a set of openings” and/or “at least one opening” both previously recited in claims 11 or 16, respectively. As Applicant’s invention and claims 11-13 and 17-19, respectively, are best understood, “an opening” in claims 12 and 18 will each be interpreted to be an opening of the set of openings, but distinct from the at least one opening (see claims 13 and 19).
Claim 16 recites “a cavity” in line 6, rendering the claim indefinite because it is unclear as to whether the recitation refers to the same or a different cavity as that previously recited in line 3. As Applicant’s invention is best understood, the second recitation of “a cavity” will be interpreted as referring to the same structure as the first recitation of “a cavity.”
Claims 4 and 20 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 14-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Moore, U.S. Patent No. 5,632,231.
Re Claim 1, Moore discloses a pet cleaning system, comprising:
An enclosure (12, 20) for containing a pet (see figures 1 and 3 and 2:6-17), the enclosure including: a cover (20; see id.); and a base (12; see id.), wherein the cover removably connects to the base (via hinged side 22 and 66, 68; see figure 3, 2:12-15, and 2:57-65) to form a cavity surrounded by a plurality of sides (see figures 1-3 and 2:6-13); and
A plurality of connected pipes (30, 32, 36, 50; see figures 2-4, 2:18-22, 2:40-46, and 2:52-56) attached to the cover of the enclosure (see id.), wherein at least one of the plurality of connected pipes includes an attachment means (46; see figures 2 and 6 and 2:42-46; see also Spec. at paragraph [0029]) to connect to an existing water supply (52; see figure 4 and 2:42-46), and wherein the plurality of connected pipes are configured to spray water (via 44) into the cavity of the enclosure. See figure 4, 2:18-22, and 2:40-42.
Re Claim 2, Moore discloses that at least one of the plurality of sides is at least partially formed from a solid piece of material. See figures 1 and 2.
Re Claim 3, Moore discloses that the cover includes a set of openings (28; see figures 1, 3, and 5, 2:15-17, and 3:1-8; see also Spec. at paragraph [0023], disclosing that “the term ‘set’ means one or more (i.e., at least one)”), and at least one opening is located on one of the plurality of sides of the cavity. See figures 1, 3, and 5, noting that the opening (28) is at least one opening located on a front of the sides of the cavity.
Re Claim 4, Moore discloses that the at least one opening is located at one end of the enclosure (see id.; the front side of the cavity corresponds to a front longitudinal end of the enclosure) to allow the pet to enter the enclosure. See id., noting that the pet is allowed to enter the enclosure when the cover is opened (see figure 3); or a smaller pet would be allowed to enter 28 even where the cover is closed. See id. and figure 5.
Re Claim 5, Moore discloses that the at least one opening is located on one side of the enclosure (see figures 1, 3, and 5, noting that 28 is located on a front side of the enclosure) to allow a user to access the cavity. See figures 3 and 5, noting that a user is allowed to access the cavity both when a pet is not therein, and also where a pet’s head is smaller than the yoke 28.
Re Claim 6, Moore discloses a drain (88; see figure 2 and 3:16-19) for allowing water to drain out of the enclosure. See id.
Re Claim 7, Moore discloses at least one valve (48; see figures 2 and 6 and 2:42-46) located on at least one of the plurality of connected pipes (see id.; 48 is on 32) to enable selective flow of water from a corresponding set (50; see id., noting that valve 48 controls flow of water from pipe 50; see also Spec. at paragraph [0023], disclosing that “the term ‘set’ means one or more (i.e., at least one)”) of the plurality of connected pipes.
Re Claim 8, Moore discloses that the plurality of connected pipes is located on an underside of the cover. See figures 2-4, 2:18-22, 2:40-46, and 2:52-56.
Re Claim 9, Moore discloses a pet cleaning system, comprising:
An enclosure (12, 20) for containing a pet (see figures 1 and 3 and 2:6-17), the enclosure including:
A cover (20; see id.) including a plurality of connected pipes (30, 32, 36, 50; see figures 2-4, 2:18-22, 2:40-46, and 2:52-56) located on an underside of the cover (see id.); and
A base (12; see figures 1 and 3 and 2:6-17), wherein the cover connects to the base (via hinged side 22 and 66, 68; see figure 3, 2:12-15, and 2:57-65) to form a cavity surrounded by a plurality of sides (see figures 1-3 and 2:6-13), wherein at least one of the plurality of connected pipes includes an attachment means (46; see figures 2 and 6 and 2:42-46; see also Spec. at paragraph [0029]) to connect to an existing water supply (52; see figure 4 and 2:42-46), and wherein the plurality of connected pipes are configured to spray water (via 44) into the cavity of the enclosure. See figure 4, 2:18-22, and 2:40-42.
Re Claim 10, Moore discloses that at least one of the plurality of sides is at least partially formed from a solid piece of material. See figures 1 and 2.
Re Claim 11, Moore discloses that the cover includes a set of openings (28; see figures 1, 3, and 5, 2:15-17, and 3:1-8; see also Spec. at paragraph [0023], disclosing that “the term ‘set’ means one or more (i.e., at least one)”), and at least one opening is located on one of the plurality of sides of the cavity. See figures 1, 3, and 5, noting that the opening (28) is at least one opening located on a front of the sides of the cavity.
Re Claim 14, Moore discloses a drain (88; see figure 2 and 3:16-19) for allowing water to drain out of the enclosure. See id.
Re Claim 15, Moore discloses at least one valve (48; see figures 2 and 6 and 2:42-46) located on at least one of the plurality of connected pipes (see id.; 48 is on 32) to enable selective flow of water from a corresponding set (50; see id., noting that valve 48 controls flow of water from pipe 50; see also Spec. at paragraph [0023], disclosing that “the term ‘set’ means one or more (i.e., at least one)”) of the plurality of connected pipes.
Re Claim 16, Moore discloses a pet cleaning system, comprising:
A pet (14; see figures 1 and 7 and 2:6-12);
An enclosure (12, 20) for containing the pet within a cavity (see figures 1 and 3 and 2:6-17), the enclosure including:
A cover (20; see id.) including a plurality of connected pipes (30, 32, 36, 50; see figures 2-4, 2:18-22, 2:40-46, and 2:52-56) located on an underside of the cover (see id.); and
A base (12; see figures 1 and 3 and 2:6-17), wherein the cover connects to the base (via hinged side 22 and 66, 68; see figure 3, 2:12-15, and 2:57-65) to form a cavity surrounded by a plurality of sides (see figures 1-3 and 2:6-13), wherein at least one of the plurality of connected pipes includes an attachment means (46; see figures 2 and 6 and 2:42-46; see also Spec. at paragraph [0029]) to connect to an existing water supply (52; see figure 4 and 2:42-46), and wherein the plurality of connected pipes are configured to spray water (via 44) into the cavity of the enclosure. See figure 4, 2:18-22, and 2:40-42.
Re Claim 17, Moore discloses that the cover includes a set of openings (28; see figures 1, 3, and 5, 2:15-17, and 3:1-8; see also Spec. at paragraph [0023], disclosing that “the term ‘set’ means one or more (i.e., at least one)”), and at least one opening is located on one of the plurality of sides of the cavity. See figures 1, 3, and 5, noting that the opening (28) is at least one opening located on a front of the sides of the cavity.
Re Claim 20, Moore discloses a drain (88; see figure 2 and 3:16-19) for allowing water to drain out of the enclosure. See id.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Laliberte, U.S. Patent No. 4,930,453.
Re Claim 1, Laliberte discloses a pet cleaning system, comprising: 
An enclosure (12, 14) for containing a pet (see abstract, figures 1 and 2, and 4:47-57), the enclosure including: a cover (12; see figures 1 and 2 and 4:37-40); and a base (14; see id.), wherein the cover removably connects (via 22, 23, 24, 26, 28, 29, 35; see figure 4, 4:44-47, 5:18-20, and 5:26-29) to the base to form a cavity surrounded by a plurality of sides (see figures 1 and 2); and
A plurality of connected pipes (38, 39, 41, 42, 44, 48; see figures 1 and 2, 4:57-67, and 5:11-17) attached to the cover of the enclosure (see id., noting that the pipes near where 38, 40, 42, 44 meet extends through and are attached to the cover 12), wherein at least one of the plurality of connected pipes (pipe having 42) includes an attachment means (quick connect male coupling 42; see figure 1 and 4:59-61; see also Spec. at paragraph [0029], noting that the male coupling disclosed by Laliberte is a functional equivalent of the female coupling disclosed in the Specification) to connect to an existing water supply (see figure 1 and 4:59-67), and wherein the plurality of connected pipes are configured to spray water into the cavity of the enclosure. See 5:11-17 and claim 1.
Re Claim 2, Laliberte discloses that at least one of the plurality of sides is at least partially formed from a solid piece of material. See figures 1 and 2 and 4:37-40.
Re Claim 3, Laliberte discloses that the cover includes a set of openings (30, 34, 36, 46, 56, 57, 58; see figures 1 and 2, 4:47-57, 5:5-12, 5:21-25, and 5:56-60; see also Spec. at paragraph [0023], disclosing that “the term ‘set’ means one or more (i.e., at least one)”), and at least one opening is located on one of the plurality of sides of the cavity. See figures 1 and 2, 4:47-57, 5:5-12, and 5:56-60; at least one of the set of openings is located on each of the front, top, left, and right sides of the cavity.
Re Claim 4, Laliberte discloses that the at least one opening (30) is located at one end of the enclosure (see figures 1 and 2; 30 is located at a front longitudinal end of the enclosure) to allow the pet to enter the enclosure. See id., 4:52-54, and 5:5-11, noting that a smaller pet would be allowed to enter the enclosure via 30.
Re Claim 5, Laliberte discloses that the at least one opening (56, 57, 58) is located on one side of the enclosure (see figures 1 and 2; 56, 57, 58 are located on left and right longitudinally extending sides of the enclosure) to allow a user to access the cavity. See id., figure 5, 4:47-52, 5:21-25, and 5:40-52.
Re Claim 6, Laliberte discloses a drain (20; see figures 1, 3, and 4, 4:42-44, and 5:28-35) for allowing water to drain out of the enclosure. See id.
Re Claim 7, Laliberte discloses at least one valve (40; see figure 1 and 4:57-67) located on at least one of the plurality of connected pipes (see id.) to enable selective flow of water from a corresponding set (48; see id., noting that valve 40 controls flow of water from pipe 48; see also Spec. at paragraph [0023], disclosing that “the term ‘set’ means one or more (i.e., at least one)”) of the plurality of connected pipes.
Re Claim 8, Laliberte discloses that the plurality of connected pipes is located on an underside of the cover. See figures 1 and 2, 4:57-67, and 5:11-17.
Re Claim 9, Laliberte discloses a pet cleaning system, comprising: 
An enclosure (12, 14) for containing a pet (see abstract, figures 1 and 2, and 4:47-57), the enclosure including:
A cover (12; see figures 1 and 2 and 4:37-40) including a plurality of connected pipes (38, 39, 41, 42, 44, 48; see figures 1 and 2, 4:57-67, and 5:11-17) located on an underside of the cover (see id.); and
A base (14; see figures 1 and 2 and 4:37-40), wherein the cover connects (via 22, 23, 24, 26, 28, 29, 35; see figure 4, 4:44-47, 5:18-20, and 5:26-29) to the base to form a cavity surrounded by a plurality of sides (see figures 1 and 2); wherein at least one of the plurality of connected pipes (pipe having 42) includes an attachment means (quick connect male coupling 42; see figure 1 and 4:59-61; see also Spec. at paragraph [0029], noting that the male coupling disclosed by Laliberte is a functional equivalent of the female coupling disclosed in the Specification) to connect to an existing water supply (see figure 1 and 4:59-67), and wherein the plurality of connected pipes are configured to spray water into the cavity of the enclosure. See 5:11-17 and claim 1.
Re Claim 10, Laliberte discloses that at least one of the plurality of sides is at least partially formed from a solid piece of material. See figures 1 and 2 and 4:37-40.
Re Claim 11, Laliberte discloses that the cover includes a set of openings (30, 34, 36, 46, 56, 57, 58; see figures 1 and 2, 4:47-57, 5:5-12, 5:21-25, and 5:56-60; see also Spec. at paragraph [0023], disclosing that “the term ‘set’ means one or more (i.e., at least one)”), and at least one opening (56, 57, 58) is located on one of the plurality of sides of the cavity. See figures 1 and 2; 56, 57, 58 are located on left and right longitudinally extending sides of the enclosure.
Re Claim 12, as best understood to require an opening distinct from the at least one opening of claim 11 (see 112(b) rejection, supra), Laliberte discloses an opening (30) located at one end of the enclosure (see figures 1 and 2; 30 is located at a front longitudinal end of the enclosure) to allow the pet to enter the cavity. See id., 4:52-54, and 5:5-11, noting that a smaller pet would be allowed to enter the enclosure via 30.
Re Claim 13, Laliberte discloses that the at least one opening (56, 57, 58) is located on a long side of the cavity (see figures 1 and 2; 56, 57, 58 are located on left and right long sides of the cavity) to allow a user to access the cavity. See id., figure 5, 4:47-52, 5:21-25, and 5:40-52.
Re Claim 14, Laliberte discloses a drain (20; see figures 1, 3, and 4, 4:42-44, and 5:28-35) for allowing water to drain out of the enclosure. See id.
Re Claim 15, Laliberte discloses at least one valve (40; see figure 1 and 4:57-67) located on at least one of the plurality of connected pipes (see id.) to enable selective flow of water from a corresponding set (48; see id., noting that valve 40 controls flow of water from pipe 48; see also Spec. at paragraph [0023], disclosing that “the term ‘set’ means one or more (i.e., at least one)”) of the plurality of connected pipes.
Re Claim 16, Laliberte discloses a pet cleaning system, comprising: 
A pet (see 1:6-11 and 4:47-52);
An enclosure (12, 14) for containing the pet (see abstract, figures 1 and 2, and 4:47-57) within a cavity (see id.), the enclosure including:
A cover (12; see figures 1 and 2 and 4:37-40) including a plurality of connected pipes (38, 39, 41, 42, 44, 48; see figures 1 and 2, 4:57-67, and 5:11-17) located on an underside of the cover (see id.); and
A base (14; see figures 1 and 2 and 4:37-40), wherein the cover connects (via 22, 23, 24, 26, 28, 29, 35; see figure 4, 4:44-47, 5:18-20, and 5:26-29) to the base to form a cavity surrounded by a plurality of sides (see figures 1 and 2); wherein at least one of the plurality of connected pipes (pipe having 42) includes an attachment means (quick connect male coupling 42; see figure 1 and 4:59-61; see also Spec. at paragraph [0029], noting that the male coupling disclosed by Laliberte is a functional equivalent of the female coupling disclosed in the Specification) to connect to an existing water supply (see figure 1 and 4:59-67), and wherein the plurality of connected pipes are configured to spray water into the cavity of the enclosure. See 5:11-17 and claim 1.
Re Claim 17, Laliberte discloses that the cover includes a set of openings (30, 34, 36, 46, 56, 57, 58; see figures 1 and 2, 4:47-57, 5:5-12, 5:21-25, and 5:56-60; see also Spec. at paragraph [0023], disclosing that “the term ‘set’ means one or more (i.e., at least one)”), and at least one opening (56, 57, 58) is located on one of the plurality of sides of the cavity. See figures 1 and 2; 56, 57, 58 are located on left and right longitudinally extending sides of the enclosure.
Re Claim 18, as best understood to require an opening distinct from the at least one opening of claim 17 (see 112(b) rejection, supra), Laliberte discloses an opening (30) located at one end of the enclosure (see figures 1 and 2; 30 is located at a front longitudinal end of the enclosure) to allow the pet to enter the cavity. See id., 4:52-54, and 5:5-11, noting that a smaller pet would be allowed to enter the enclosure via 30.
Re Claim 19, Laliberte discloses that the at least one opening (56, 57, 58) is located on a long side of the cavity (see figures 1 and 2; 56, 57, 58 are located on left and right long sides of the cavity) to allow a user to access the cavity. See id., figure 5, 4:47-52, 5:21-25, and 5:40-52.
Re Claim 20, Laliberte discloses a drain (20; see figures 1, 3, and 4, 4:42-44, and 5:28-35) for allowing water to drain out of the enclosure. See id.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore as applied to claims 11 and 17 above, and further in view of Laliberte, U.S. Patent No. 4,930,453.
Re Claims 12 and 18, Moore teaches that the at least one opening (28) is located at one end of the enclosure (see figures 1 and 3; the front side of the cavity corresponds to a front end of the enclosure) to allow the pet to enter the cavity. See id., noting that the pet is allowed to enter the cavity when the cover is opened; or a smaller pet is allowed to enter the cavity through the yoke, i.e., the at least one opening, even when the cover is closed.
However, Moore does not expressly teach a distinct opening located at one end of the enclosure to allow the pet to enter the cavity. See 112(b) rejection of claim 12, supra.
Laliberte, similarly directed to a pet cleaning system, comprising: an enclosure for containing a pet (see abstract, figure 1, and 4:47-57), the enclosure including: a cover (12); and a base (14), wherein the cover removably connects (via 22, 24, 26, 28; see 4:44-47) to the base to form a cavity surrounded by a plurality of sides (see figures 1 and 2), teaches that it is known in the art to have the cover includes a set of openings (30, 34, 36, 46, 56, 57, 58; see figures 1 and 2, 4:47-57, 5:5-12, 5:21-25, and 5:56-60; see also Spec. at paragraph [0023], disclosing that “the term ‘set’ means one or more (i.e., at least one)”), and at least one opening (56, 57, 58) is located on one of the plurality of sides of the cavity (see figures 1 and 2; 56, 57, 58 are located on left and right longitudinally extending sides of the enclosure); further comprising an opening (30) located at one end of the enclosure (see figures 1 and 2; 30 is located at a front longitudinal end of the enclosure) to allow the pet to enter the cavity. See id., 4:52-54, and 5:5-11, noting that a smaller pet would be allowed to enter the enclosure via 30.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Moore to have at least one opening located on one of the sides of the cavity and an opening located at one end of the enclosure to allow the pet to enter the cavity, as taught by Laliberte, in order to provide a plurality of openings at various locations on the enclosure, so as to allow a user to interact with or wash the pet. See Moore at 4:47-52 and 5:21-25.
Re Claims 13 and 19, Moore teaches that the at least one opening allows a user to access the cavity (see figures 1, 3, and 5, noting that a user is allowed to access the cavity both when a pet is not therein, and also where a pet’s head is smaller than the yoke 28), but does not expressly teach that the at least one opening is located on a long side of the cavity.
Laliberte, similarly directed to a pet cleaning system, comprising: an enclosure for containing a pet (see abstract, figure 1, and 4:47-57), the enclosure including: a cover (12); and a base (14), wherein the cover removably connects (via 22, 24, 26, 28; see 4:44-47) to the base to form a cavity surrounded by a plurality of sides (see figures 1 and 2), teaches that it is known in the art to have the cover includes a set of openings (30, 34, 36, 46, 56, 57, 58; see figures 1 and 2, 4:47-57, 5:5-12, 5:21-25, and 5:56-60; see also Spec. at paragraph [0023], disclosing that “the term ‘set’ means one or more (i.e., at least one)”), and at least one opening (56, 57, 58) is located on one of the plurality of sides of the cavity (see figures 1 and 2; 56, 57, 58 are located on left and right longitudinally extending sides of the enclosure); wherein the at least one opening is located on a long side of the cavity (see figures 1 and 2; 56, 57, 58 are located on left and right long sides of the cavity) to allow a user to access the cavity. See id., figure 5, 4:47-52, 5:21-25, and 5:40-52.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Moore to have at least one opening located on a long side of the cavity to allow a user to access the cavity, as taught by Laliberte, in order to provide a plurality of openings at various locations on the enclosure, so as to allow a user to interact with or wash the pet. See Moore at 4:47-52 and 5:21-25.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/           Primary Examiner, Art Unit 3642